Tilson, Judge:
In these two appeals it has been agreed by and between counsel that the issues presented are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, wherein our appellate court held that this so-called British purchase tax was not to be included as a part of the dutiable value of the merchandise, and the record in that case has been admitted in evidence in this case.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by these two appeals to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.